 In the Matter of LuCKENBACH STEAMSHIP COMPANY, INC.andMARITIME OFFICE EMPLOYEES ASSOCIATION, INTERNATIONAL LONG-SHOREMEN'S AND WAREHOUSEMEN'S UNION, LOCAL 1-44Cases Nos. C-475 and R-591ORDER DISMISSING PETITION AND SEVERING CASESMarch 28, 1940The Board, on May 27, 1939, having issued a Decision, Order, andDirection of Election in the above-entitled cases,' and the Board,on March 20, 1940, having given due notice that on Tuesday, March26, 1940, or as soon thereafter as might be convenient, it would dis-miss the petition for investigation and hearing filed by MaritimeOffice Employees Association, International Longshoremen's andWarehousemen's Union, Local 1-44 in Case No. R-591, unless suffi-cient cause to the contrary should then appear, and no objectionshaving been filed with the Board,IT IS HEREBY ORDERED that the said petition in Case No. R-591 be,and it hereby is, dismissed; and'IT IS FURTHER ORDERED, pursuant to Article II, Section 36 (d), andArticle III, Section 10 (c) (4), of National Labor Relations BoardRules and Regulations-Series 2, as amended, that Cases Nos. C-475and R-591 be, and they hereby are, severed.212 N L. R. B. 1333.22 N. L. R. B., No. 5.51